Opinion by
Jacobs, J.,
In this case the Secretary of Revenue suspended the appellee’s operator’s license for a period of 60 days under section 619.1 (i) of The Vehicle Code, Act of April 29, 1959, P. L. 58, as amended, 75 P.S. §619.1 (i), for accumulating eleven points. Appellee appealed to the court below which reversed the Secretary of Revenue. The testimony taken at the hearing before the court below was not transcribed nor do we have an opinion from the court below. Thus we have no way of telling what evidence was introduced by the Commonwealth or the operator or what the court’s reasons Were for reversing. Without such information we cannot make an intelligent disposition of this appeal. However, since the court below did not have the benefit of our opinion filed this day in Virnelson Motor Vehicle Operator License Case, 212 Pa. Superior Ct. 359, 243 A. 2d 464 (1968), rather than remand for completion of the record, we hereby reverse the order of the court below and remand the case for further proceedings consistent with our opinion in Virnelson, supra.